department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr legend taxpayer a taxpayer b company c company d amount e amount f state g ira x ira y dear this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request taxpayer a maintained an individual_retirement_account ira x with company c on e8 8eeee distribution in amount e was made from ira x taxpayer b spouse of taxpayer a maintained ira y with company d on distribution in amount f was made from ira y taxpayer a’s date of birth was nepneeneoresee and he was age at the time of these transactions taxpayer b's date of birth was she was age at the time of these transactions at the time taxpayers a and b were in the process of moving to a new home several hours away in a different area of state g with a closing date of seeeeereeee and a move-in date of this was a time of family upheaval that included packing and unpacking as well as taking care of accompanying financial matters such as insurance policies utility_services and many other details concerning the move taxpayer a became confused concerning several dates including the scheduled closing date on the home and he even forgot to pay certain insurance premiums due with respect to the new home for several months taxpayer a indicates that he has for some time been experiencing short-term memory loss and he is becoming forgetful with respect to many things in his daily routine he often becomes confused about current and upcoming dates and events although his memory of events that occurred long ago seems unaffected taxpayer b suffers from certain medical conditions including severe arthritis osteoporosis relating to a spinal condition and a chronic respiratory condition for which doctors cannot find a cure taxpayers a and b are planning to travel soon to a noted medical clinic in another state to seek further specialized diagnosis and treatment for taxpayer b taxpayer a was knowledgeable about the 60-day rollover requirement and he had secured funds to repay amounts e and f to iras x and y before the 60-day rollover period was to expire however taxpayer a was confused by ail of the events taking place during the time including a family gathering and visitation at his new home over the weekend and by the exact sequence of the dates involved in various transactions taxpayer a mistakenly thought that he had until to repay the funds taken from iras x and y rather than the correct date of for amount e from ira x and for amount f from ira y during that time taxpayer b called the attention of taxpayer a to the completion of the ira rollover transactions and taxpayer a then had funds in amounts e and f deposited to iras x and y on few days after the 60-day period actually elapsed with respect to the ira_distributions based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amounts e and f from iras x and y because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by the taxpayers indicates that their serious ongoing medical problems including short-term memory loss and the confusion surrounding the family burdens they encountered during the time of the transaction all contributed to their inability to carry out the transactions as they intended although they had funds available to timely complete the rollovers therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount e and amount f less amounts described below provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contributions amounts e and f less amounts described below deposited into iras x and y on will be considered rollover_contributions within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact at sincerely yours donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
